Citation Nr: 0826241	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-25 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for multilevel degenerative disc disease, L3-4, L4-5, L5-S1 
(hereafter "degenerative disc disease").



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law



ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk



INTRODUCTION

The veteran had active service from December 1960 to December 
1962.

In March 2004, the veteran filed a claim for service 
connection for his degenerative disc disease.  This claim was 
denied by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska in March 2005, and appealed 
to the Board of Veterans' Appeals (Board) in February 2006.  
In February 2006, the Board remanded this case for further 
development and consideration.  

This appeal to Board is from a May 2006 rating decision of 
the VA RO in Lincoln, Nebraska, which granted service 
connection for degenerative disc disease and assigned an 
initial 10 percent rating for the condition retroactively 
effective from March 29, 2004, the date of receipt of the 
veteran's claim.  He appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The VA examination report dated in March 2006 raised a claim 
for secondary service connection for foot drop.  That matter 
is hereby referred to the RO for adjudication.  


FINDING OF FACT

There is no credible evidence that the veteran's multilevel 
degenerative disc disease presents symptoms of any 
incapacitating episodes; or, forward flexion of the 
thoracolumbar spine limited to the extent that it is greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine limited 
to no greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  




CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2004 and July 2006, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

It equally deserves mentioning that the RO issued the April 
2004 VCAA notice letter prior to initially adjudicating the 
veteran's claim in May 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  As well, the April 2004 VCAA letter 
specifically asked that he provide any evidence in his 
possession pertaining to his claim.  Id., at 120-21.

A more recent July 2006 letter also informed the veteran of 
both the downstream disability rating and effective date 
elements of his claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

See, too, Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008) (citing Dingess and Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007), and indicating that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements.  "[O]nce a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a notice of disagreement (NOD) has been 
filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  
Moreover, as the veteran is represented by an attorney, this 
would further prevent prejudice as the attorney would be 
familiar which the evidence needed to substantiate a claim.  

As for the duty to assist with the development of evidence, 
the RO has secured the veteran's service medical records 
(SMRs), private medical records, VA medical records, and VA 
examinations, including the report of his most recent October 
2006 VA compensation examination to assess the severity of 
his degenerative disc disease.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  It also deserves mentioning that, in 
December 2006, the veteran submitted a statement indicating 
that he had no other information or evidence to submit.  He 
therefore requested that his claim be decided as soon as 
possible.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  


Whether the Veteran is Entitled to a Rating Higher than 10 
Percent for Degenerative Disc Disease

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  And as already alluded to, if, as 
here, there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based upon the 
facts found.  That is to say, VA may "stage" the rating to 
compensate the veteran for times since the effective date of 
his award when his disability may have been more severe than 
at others.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The veteran asserts that he is entitled to a higher initial 
rating for his service-connected degenerative disc disease, 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, DC 5243, for rating intervertebral disc syndrome based 
on incapacitating episodes.

Under DC 5243, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25 (the combined ratings table).
According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
rating requires evidence of incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months.  A 20 percent rating requires 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.  

For purposes of assigning evaluations under DC 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note 1 (2006).  

The veteran has a diagnosis of multilevel degenerative disc 
disease, L3-4, L4-5, L5-S1.  Note 1 of the formula for rating 
intervertebral disc syndrome indicates that the bedrest must 
be prescribed by a physician. However, there is no competent 
medical evidence of record indicating that the veteran has 
ever had an incapacitating episode due to his back disability 
which resulted in bedrest being prescribed.  Therefore, the 
Formula for Rating Intervertebral Disc Syndrome does not 
apply to the veteran.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
DC 5243.  

A 20 percent rating is warranted when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  These 
criteria apply with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the combined range of motion of the thoracolumbar 
spine refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 5242, 
Note 2.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In March 2006, the veteran had a VA examination.  The VA 
examiner reviewed the claims file.  The veteran told the VA 
examiner that he does not currently wear a back brace, but 
that he cannot stand on his feet for a significant period of 
time.  The veteran stated that he occasionally gets radicular 
symptoms down either leg across the buttock, posterior thigh, 
and down to the calf.  The VA examiner also noted that the 
veteran reported tingling and decreased sensation in his 
lower spine.

Upon examination of the veteran, the VA examiner determined 
that the veteran is able to walk on his heels and on his 
toes, but only with significant difficulty.  The VA examiner 
also noted that the veteran walks with a slow, steady gait.  
His ranges of motion for his thoracolumbar spine were as 
follows: backward extension was 0-12 degrees (normal is 30 
degrees); forward flexion was 0-70 degrees (normal is 90 
degrees); his left lateral flexion was 0-15 degrees (normal 
is 0-30 degrees); his right lateral flexion was 0-16 degrees 
(normal is 0-30 degrees); his right lateral rotation was 0-28 
degrees (normal is 0-30 degrees); and his left lateral 
rotation was 0-26 degrees (normal is 0-30 degrees).  The 
veteran's combined range of motion of his thoracolumbar spine 
was 167 degrees.  

The VA examiner noted that after repetitive testing, the 
veteran reported an increase in pain.  The veteran did not 
report an increase in fatigability, weakness, lack of 
endurance, or incoordiation of his back.  
	
In September 2006, the veteran had another VA examination of 
his spine.  The VA examiner determined that the veteran did 
not have muscle spasms, atrophy, guarding, pain with motion, 
tenderness, or weakness in his back. The veteran's range of 
motion for his forward flexion was 0-90 degrees (normal is 90 
degrees).  The VA examiner also noted that the veteran did 
not have additional loss of motion on repetitive use of the 
joint. 	

In October 2006, the veteran had a VA examination.  The VA 
examiner did not state whether she reviewed the claims file.  
The veteran's ranges of motion for his thoracolumbar spine 
were as follows: backward extension was 0 to 10 degrees 
(normal is 30 degrees); forward flexion was 0-80 degrees 
(normal is 90 degrees); his right and left lateral flexion 
were 0-45 degrees (normal is 0-30 degrees); and his right and 
left lateral rotation were 0-45 degrees (normal is 0-30 
degrees).  The veteran's combined range of motion for his 
thoracolumbar spine was 270 degrees. 

The evidence shows the veteran is not entitled to a rating 
higher than 10 percent under the General Rating Formula for 
Diseases and Injuries of the Spine because the veteran's 
disability is not severe enough to meet the criteria for a 20 
percent evaluation.  There is no evidence of record that his 
forward flexion has ever been limited to 30 degrees but not 
greater than 60 degrees.  Nor is there evidence that he has a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  Additionally, the September 2006 
VA examiner determined that the veteran does not have muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Therefore, his back 
disability does not meet the criteria for a 20 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5243 (2007).

In regards to DeLuca, the September 2006 VA examiner 
determined that the veteran did not suffer additional loss of 
motion on repetitive use of the joint due to pain, fatigue, 
weakness or lack of endurance.  Therefore, additional 
compensation based on additional loss of motion does not need 
to be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The veteran's contentions regarding his degenerative disc 
disease are outweighed by the post-service medical record 
which, as a whole, provides evidence against a finding that 
the veteran has forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis - the requirements for the next higher evaluation.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 10 percent disabled 
during the entire period at issue.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  The 
VA examination in March 2006 noted that he did not miss time 
from work as he is retired.  According to 38 C.F.R. § 4.1, 
generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).





ORDER

The claim for an initial disability rating higher than 10 
percent for the degenerative disc disease is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


